Name: Commission Regulation (EC) No 1634/1999 of 26 July 1999 fixing the coefficients applicable to cereals exported in the form of Scotch whisky for the period 1999/2000
 Type: Regulation
 Subject Matter: beverages and sugar;  Europe;  trade policy;  plant product
 Date Published: nan

 Avis juridique important|31999R1634Commission Regulation (EC) No 1634/1999 of 26 July 1999 fixing the coefficients applicable to cereals exported in the form of Scotch whisky for the period 1999/2000 Official Journal L 194 , 27/07/1999 P. 0013 - 0014COMMISSION REGULATION (EC) No 1634/1999of 26 July 1999fixing the coefficients applicable to cereals exported in the form of Scotch whisky for the period 1999/2000THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EEC) No 2825/93 of 15 October 1993 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 as regards the fixing and granting of adjusted refunds in respect of cereals exported in the form of certain spirit drinks(1), as amended by Regulation (EC) No 3098/94(2), and in particular Article 5 thereof,(1) Whereas Article 4(1) of Regulation (EEC) No 2825/93 provides that the quantities of cereals eligible for the refund are to be the quantities placed under control and distilled, weighted by a coefficient to be fixed annually for each Member State concerned; whereas that coefficient expresses the ratio between the total quantities exported and the total quantities marketed of the spirituous beverage concerned on the basis of the trend noted in those quantities during the number of years corresponding to the average ageing period of the spirituous beverage in question; whereas, in view of the information provided by the United Kingdom on the period 1 January to 31 December 1998, the average ageing period in 1998 was seven years for Scotch whisky; whereas the coefficients for the period 1 July 1999 to 30 June 2000 should be fixed;(2) Whereas Article 10 of Protocol 3 to the Agreement on the European Economic Area(3) precludes the grant of refunds for exports to Liechtenstein, Iceland and Norway; whereas, therefore, pursuant to Article 7(2) of Regulation (EEC) No 2825/93, account should be taken of this in the calculation of the coefficient for 1999/2000;(3) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1For the period 1 July 1999 to 30 June 2000, the coefficients provided for in Article 4 of Regulation (EEC) No 2825/93 applying to cereals used in the United Kingdom for manufacturing Scotch whisky shall be as set out in the Annex.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply with effect from 1 July 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 258, 16.10.1993, p. 6.(2) OJ L 328, 20.12.1994, p. 12.(3) OJ L 1, 3.1.1994, p. 1.ANNEXCoefficients applicable in the United Kingdom>TABLE>